Citation Nr: 0115421	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1974 to July 1975, and he served on active duty from April 
1978 to November 1979, and from January 1988 to September 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO rating decision that denied 
service connection for varicose veins of the right leg.


FINDING OF FACT

The veteran's right leg varicose veins began during his 
active service.


CONCLUSION OF LAW

Varicose veins of the right leg were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is seeking service connection for varicose veins 
in his right leg.  The VA has already established service 
connection for varicose veins and deep valve insufficiency in 
the veteran's left leg.  The veteran contends that a disorder 
manifested by swelling, pain, and varicose veins developed in 
both of his legs during his service.

The veteran's claims file does not contain any service 
medical records dated during his active duty for training 
from August 1974 to July 1975.

The veteran had a period of active duty from April 1978 to 
November 1979.  Service medical records from this period of 
active duty reflect that he was treated in February 1979 for 
a cold injury of both feet.  In March 1979, he was seen for 
numbness in both feet.  The examiner's impression was status 
post chilblains.  In May 1979, he reported pain in his left 
leg with running in boots.  The lower extremities and 
vascular system were found to be normal on the October 1979 
separation examination.

The veteran again had a period of active duty from January 
1988 to September 1988.  He received a medical examination in 
November 1987, prior to his entry to this period of active 
duty.  The examination report indicates that he had moderate 
varicosities on his left lower leg.  The veteran's service 
medical records reflect that he received treatment in March 
1988 through September 1988 for complaints of lower extremity 
swelling and pain.  Some of the medical records leave some 
question as to whether the complaints affected the veteran's 
left leg, right leg, or both legs.  On March 7, 1988, the 
veteran reported aching of his legs with running.  He 
reported that he had a new outbreak of blue discoloration on 
his ankle.  He reported that he had a several year history of 
varicosities of the right saphenous vein.  The examiner noted 
an enlarged, soft, nontender great saphenous vein at the 
level of the knee, and telangiectasis at the ankle and 
calcaneus.  The examiner indicated that the veteran should 
wear support hose.  Varicose veins and dependent edema were 
again noted on follow-up on March 11.  The examiner indicated 
that the veteran should wear support hose, and should elevate 
his legs.  On March 16, the veteran indicated that the lower 
extremity problem was worse.  The examiner noted ongoing 
varicose veins.  A treatment record dated on March 26 
indicates that the veteran had a one month history of left 
leg swelling and pain.

The veteran was admitted to an Army clinic on March 28, 1988, 
for treatment.  The treatment notes dated from March 28 to 
April 14 include some records that do not specify which leg 
had swelling, pain, and varicosities, some records that note 
such symptoms in the left leg, and some records that note 
such symptoms in both legs. On March 30, the veteran had a 
venogram of both lower legs.  The venogram revealed changes, 
consistent with past obstruction in the veins of the left 
leg, but did not reveal visible abnormality of the veins in 
the right leg.

In June 1988, the veteran was admitted to an Army hospital to 
address ongoing pain and swelling of the left lower leg.  The 
examiner noted prominent varicosities of the left lower 
extremity, and no abnormalities in the right lower extremity.  
In July 1988, service medical and physical evaluation boards 
found that the veteran was disabled due to venous 
insufficiency of the left lower extremity.  In September 
1988, he was medically discharged from service, with 
severance pay, due to this condition.

The veteran submitted two VA compensation claim forms around 
the time of his separation from his third period of active 
duty.  In a claim form signed on September 14, 1988, and 
received by the Muskogee, Oklahoma, RO on September 28, 1988, 
the veteran requested compensation for venous insufficiency, 
left lower extremity, exhibiting edema and painful symptoms.  
In a claim form signed on September 22, 1988, and received by 
the Muskogee RO on October 17, 1988, the veteran requested 
compensation for a right leg injury.

On VA medical examination in February 1989, the veteran 
reported that he had pain in his left leg.  He reported that 
he had been treated in 1988 for pain and swelling in his left 
leg.  The examiner noted marked dilatation of varicosities of 
the left leg.  The examiner's diagnosis was varicosities of 
the left leg with insufficiency of deep valves.  

In March 1989, the New York, New York, RO granted service 
connection for varicosities of the left leg, with 
insufficiency of the deep valves.  

On VA examination in May 1991, the veteran reported that he 
had pain, tingling, numbness, and swelling in both of his 
lower extremities.  The examiner noted swelling and varicose 
veins in both legs.

Private medical records dated in September 1993 indicate that 
testing in August 1993 revealed mild superficial venous 
insufficiency in the veteran's right leg.  The same testing 
showed mild deep venous insufficiency and severe superficial 
venous insufficiency in the veteran's left leg.

On VA examination in January 1997, the veteran reported pain, 
numbness, and cramps in both legs, worse in the left.  The 
examiner observed varicose veins on the veteran's left leg, 
and found no visual evidence of varicose veins on the right 
leg.

In April 1997, the veteran wrote that he was claiming service 
connection for a disability of the circulation and veins of 
his right leg.  He reported that he had the same problems 
with both of his legs, and he asserted that those problems 
were from something that happened during his service.  In a 
September 1997 rating decision, the San Juan RO denied 
service connection for a right leg disability, finding that 
the claim for service connection was not well grounded.

In March 2000, the veteran had a hearing at the RO.  He 
reported that he had experienced pain, swelling, and numbness 
in both of his legs during training in service in 1988.  He 
stated that he had the same type of symptoms in both legs, 
but that the symptoms in the left leg were worse than those 
in the right leg.  He reported that he had reported the 
problems in both legs to doctors in service.  He reported 
that doctors had paid more attention to his left leg, which 
was more affected, but that they had instructed him to use 
support stockings on both legs.  He reported that the 
symptoms had continued after service, and that he had seen VA 
and private physicians for the leg problems.

Analysis

Service connection has already been established for left leg 
varicose veins.  The veteran now claims service connection 
for right leg varicose veins.  The file shows the evidence 
has been adequately developed, and there is no further VA 
duty to assist the veteran with his claim. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran reports that swelling, pain, and varicosities 
such as he experienced in his left leg during active service 
in 1988 were present in his right leg at that time, although 
less severe than the left leg symptoms.  His service medical 
records include some references to symptoms and treatment 
involving both legs.  A VA physician observed swelling and 
varicosities in the veteran's right leg in 1991, 
approximately three years after his separation from his last 
period of active duty.  With the existence of some evidence 
of swelling and pain in the right leg during service, medical 
findings of swelling and varicose veins in the right leg 
within a few years after service, and a credible history of 
right leg varicose veins existing since service (coexisting 
with the service-connected left leg varicose veins), the 
evidence that the current right leg varicose veins began 
during service is at least equal to the evidence against such 
a conclusion.  Giving the benefit of the doubt to the 
claimant, 38 U.S.C.A. § 5107(b), the Board finds that right 
leg varicose veins began during the veteran's active duty, 
and service connection is warranted for such condition.


ORDER

Service connection for varicose veins of the right leg is 
granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

